Case 2:16-cv-04543-JAK-SK Document 270 Filed 04/02/20 Page 1 of 3 Page ID #:8802



   1    Neville L. Johnson (SBN 66329)
        Ronald P. Funnell (SBN 209897)
   2    JOHNSON & JOHNSON LLP
        439 North Canon Drive, Suite 200
   3    Beverly Hills, California 90210
        Telephone: (310) 975-1080
   4    Facsimile: (310) 975-1095
   5    Email:       njohnson@jjllplaw.com
                     rfunnell@jjllplaw.com
   6
   7
   8    Attorneys for Plaintiff-Intervenors
        William Klein, Jennifer Arnold, and Candu
   9    Enterprises, Inc.
  10
  11                      UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  12
        LMNO CABLE GROUP, INC., a                   CASE NO.: 2:16-cv-4543-JAK-SK
  13    California corporation,
  14                      Plaintiff,
                                                   PLAINTIFF-INTERVENORS’
  15                      v.                       REQUEST FOR AN ORDER RE:
  16                                               DEFENDANTS’ APRIL 1, 2018
        DISCOVERY COMMUNICATIONS,
        LLC, a Delaware limited liability company, MOTIONS FOR SUMMARY
  17                                               JUDGMENT
                             Defendants.
  18    ________________________________
  19                                               Hon. John A. Kronstadt
        DISCOVERY COMMUNICATIONS,
  20    LLC, a Delaware limited liability company, Date:      N/A
                          Counterclaim Plaintiff, Time:       N/A
  21                                               Location: Courtroom 10B
                          v.
  22
        LMNO CABLE GROUP, INC., a
  23    California corporation, LMNO
        ENTERTAINMENT GROUP, LLC, a
  24    California limited liability company,
  25                      Counterclaim
                          Defendants.
  26
        ________________________________
  27
        WILLIAM KLEIN, an individual;
  28    JENNIFER ARNOLD, an individual; and
        CANDU ENTERPRISES, INC., a Texas
                PLAINTIFF-INTERVENORS’ REQUEST FOR AN ORDER RE: DEFENDANTS’ MSJ
Case 2:16-cv-04543-JAK-SK Document 270 Filed 04/02/20 Page 2 of 3 Page ID #:8803



   1    corporation;
   2                      Plaintiff-Intervenors,
   3                      v.
   4    LMNO CABLE GROUP, INC., a
        California corporation; ERIC SCHOTZ, an
   5    individual; and EDWARD HORWITZ, an
        individual,
   6
                          Defendants.
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                PLAINTIFF-INTERVENORS’ REQUEST FOR AN ORDER RE: DEFENDANTS’ MSJ
Case 2:16-cv-04543-JAK-SK Document 270 Filed 04/02/20 Page 3 of 3 Page ID #:8804




   1         PLAINTIFF-INTERVENORS’ REQUEST FOR AN ORDER ON
   2            DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT
   3         Plaintiff-Intervenors William Klein, Jennifer Arnold, and Candu
   4   Enterprises, Inc. respectfully request that the Court issue an Order on the motions for
   5   summary judgment filed by Defendants LMNO Cable Group, Inc. and Eric Schotz
   6   (Dkt. 241) and Defendant Edward Horowitz (Dkt. 239).
   7          The two motions for summary judgment at issue were heard by the Court on
   8   April 2, 2018, two years ago and taken under submission. Plaintiff-Intervenors are
   9   concerned about the availability and recollections of witnesses that may be impacted
  10   by further delay, and generally for the speedy administration of justice. Accordingly,
  11   Plaintiff-Intervenors respectfully request that the Court issue its ruling on the
  12   motions for summary judgment heard on April 2, 2018 at the Court’s earliest
  13   convenience.
  14
  15
        DATED: April 2, 2020                           JOHNSON & JOHNSON LLP
  16
  17                                            By /s/ Neville L. Johnson
                                                   Neville L. Johnson
  18                                               Attorneys for Plaintiff-Intervenors
                                                   William Klein, Jennifer Arnold, and
  19                                               Candu Enterprises, Inc.
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   1
                  PLAINTIFF-INTERVENORS’ REQUEST FOR AN ORDER RE: DEFENDANTS’ MSJ
